DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 6/20/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary (WO 2016/046845 A1) in view of Lopez-Cortes, et al (BMJ Open 2017;7:e015439) and Wagenlehner et al (Clinical Infectious Diseases, Volume 63, Issue 6, 15 September 2016, Pages 754–762).
Chaudhary teaches oral drug formulations comprising a beta lactam antibiotic, such as ceftibuten, and a codrug beta-lactamase inhibitor, such as avibactam (claim 11).
Chaudhary does not teach the dosage amounts.
Lopes-Cortex et al teaches ceftibuten may be administered orally at 400mg every 12-24 hours (pg 4, left column, second full ¶), 
Wagenlehner et al teaches the administration of avibactam at 500mg/8hrs as a beta lactamase inhibitor which restores the in vitro activity of gram-negative bacterial (pg 754, second ¶).
One of ordinary skill in the art would find it obvious to select from the short list of disclosed beta lactam antibiotics and codrug beta-lactamase inhibitors disclosed by Chaudhary to result in the combination of ceftibuten and avibactam. Then the skilled artisan would look to administrations of the actives to determine the dosage amount, as suggested by Lopez-Cortes and Wagenlehner.
With regards to claim 13-15, these claims appear to be pharmacological properties of the formulation of claim 8, therefore, there the required amount of each active is present, it is reasonably expected that the properties are inherent when administered absent evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612